Order entered September 22, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00696-CV

                    IN RE J & S UTILITIES, LLC, Relator

          Original Proceeding from the 14th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC20-03204A

                                    ORDER
              Chief Justice Burns, Justice Myers, and Justice Evans

      Before the Court is relator’s July 24, 2020 petition for writ of mandamus. In

the petition, relator complains of the trial court’s order granting real parties in

interest’s summary motion to remove a lien under Chapter 53 of the Texas

Property Code. We request a response, if any, from real parties in interest and

respondent by October 12, 2020.


                                            /s/    DAVID EVANS
                                                   JUSTICE